UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4820


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JASON CONRAD POOLE,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:96-cr-00238-AW-1)


Submitted:    May 19, 2009                  Decided:   June 18, 2009


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert W. Biddle, C. Justin Brown, NATHANS & BIDDLE, LLP,
Baltimore, Maryland, for Appellant. Rod J. Rosenstein, United
States Attorney, Michele W. Sartori, Barbara S. Skalla,
Assistant United States Attorneys, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jason Conrad Poole appeals an order of the district

court     reinstating          his     original      sentence        of        262     months

imprisonment as directed in United States v. Poole, 531 F.3d 263

(4th Cir. 2008).         We affirm.

               In Poole, we held that the district court improperly

exercised jurisdiction over Poole’s habeas corpus petition filed

under    28    U.S.C.       § 2241   (2006).        Id.    at     274.        Having     found

jurisdiction, the district court had decided that the savings

clause    of    28    U.S.C.A.       § 2255    (West      Supp.    2008)       applied    and

addressed the merits of the § 2241 petition.                        The court vacated

the     original       sentence,        resentenced        Poole         to    135     months

imprisonment,         and     ordered    him      released.         We        reversed     the

district       court’s        decision        and    remanded        the        case      with

instructions to reinstate the original sentence.

               On remand, Poole moved for an in-court resentencing

with consideration of the 18 U.S.C. § 3553(a) (2006) factors and

for a sentence reduction under 18 U.S.C. § 3582(c) (2006).                                 The

district court held that its only mandate was to reinstate the

original sentence and that it had no authority to consider the

§ 3553(a)       factors       in     doing    so.         The     court       granted      the

government’s         motion    for    immediate      execution       of       the    mandate,

ordered Poole to surrender himself, denied Poole’s request for



                                              2
resentencing under § 3553(a), and reserved its ruling on Poole’s

§ 3582(c) motion.

            Poole     appeals       the   portion        of       the    district     court’s

order     which     denied     his      motion      for       a     resentencing        under

§ 3553(a), arguing that 18 U.S.C. § 3742(g) (2006) compels the

district    court    to   resentence          a   defendant        under      §    3553(a)   on

remand.

            Poole acknowledges that the “mandate rule” requires a

district    court    to   comply        “on   remand      with      the      dictates   of    a

superior court and forecloses relitigation of issues expressly

or impliedly decided by the appellate court.”                            United States v.

Bell, 5 F.3d 64, 66 (4th Cir. 1993) (citation omitted).                                      He

argues that § 3742(g) nevertheless takes precedence.                                  Section

3742(g) provides that “[a] district court to which a case is

remanded     pursuant        to     subsection       (f)(1)             or   (f)(2)     shall

resentence a defendant in accordance with section 3553 and with

such    instructions      as      may   have      been    given         by   the    court    of

appeals[.]”       Subsections (f)(1) and (f)(2) provide that, if the

court of appeals decides that:

       (1) the sentence was imposed in violation of law or
       imposed as a result of an incorrect application of the
       sentencing guidelines, the court shall remand the case
       for   further   sentencing    proceedings   with   such
       instructions as the court considers appropriate; [or]

       (2) the sentence is outside the applicable guideline
       range and the district court failed to provide the
       required statement of reasons in the order of judgment

                                              3
     and commitment, or the departure is based on an
     impermissible factor, or is to an unreasonable degree,
     or the sentence was imposed for an offense for which
     there is no applicable sentencing guideline and is
     plainly unreasonable, it shall state specific reasons
     for its conclusions[.]

              Neither subsection (f)(1) nor (f)(2) of § 3742 applies

here because we did not remand Poole’s case to the district

court   for    resentencing        to    correct          an    error     in    the    original

sentence.          Instead,   the       case       was     remanded       solely       for    the

district      court     to      correct            its     erroneous           assertion       of

jurisdiction over Poole’s § 2241 petition by reinstating the

original      sentence.       The       district          court     complied          with    our

mandate.      The district court did not err in determining that it

lacked authority to consider the § 3553(a) factors because it

was without authority to alter the sentence for any reason.

              We    therefore      affirm           the        district        court’s       order

reinstating Poole’s original 262-month sentence.                                 We dispense

with oral argument because the facts and legal contentions are

adequately     presented      in    the    materials             before    the     court      and

argument would not aid the decisional process.

                                                                                       AFFIRMED




                                               4